DETAILED ACTION
The Examiner acknowledges Claims 1, 2, 4, 7, 8 and 19 have been amended and Claims 10-18 have been cancelled.
Response to Arguments
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 1, 7 and 19 have been withdrawn. 
Applicant’s arguments and amendments with respect to the Prior Art rejections have been considered but are moot because the amendments have necessitated a new ground(s) of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  There seems to be typographical error on Line 4 that recites “on the upper surface be the pad”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  There seems to be typographical error on Line 3 that recites “provided in middle of the insert”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 6 of the claim requires the rib to be parallel to the insert but it seems like Figure 22 shows the rib perpendicular to the insert.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 1-2 recite “wherein a bottom surface” but the claim depends from Claim 7 that recited “a bottom surface” on Line 3. It is unclear if this is the same or different surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,447,590 to Sighinolfi in view of US Patent # 8,181,420 to Comas.
Regarding claim 1, Sighinolfi teaches in Figures 19 and 35, a tile leveling bracket (10) [device (Column 6, Line 1)], comprising: a pad (20) [base (Column 6, Line 1)], with an upper surface of the pad (20) configured to come into contact with lower surfaces of at least two adjacent tiles (P) (Column 6, Line 10); an insert (30) [separator element (Column 6, Line 60)] provided on the upper surface of the pad (20) and configured to pass through a gap between adjacent tiles (P); and a connecting portion (34) [fold line (Column 7, Line 46)] provided on the insert (30) and configured to break under an action of an external force (Column 8, Lines 1-3) so that at least part of the insert (30) is separated from the pad (20); wherein the insert (30) comprises: at least one insertion block receiving portion (33) [upper edge of through window (Column 7, Line 30)] used to receive an insertion block (40) [wedge element (Column 9, Line 29)]; wherein the at least one insertion block receiving portion (33) comprises a first insertion block receiving portion positioned on at least one outer edge of the insert (30) in a lengthwise direction of the insert (30). Sighinolfi does not teach the tiles are ceramic tiles. However, Comas teaches a device for leveling ceramic tiles (Column 1, Lines 7- 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tile leveling bracket on ceramic tiles and have a reasonable expectation of success since ceramic tiles are old and well known.
Regarding claim 3, Sighinolfi in view of Comas teach a ceramic tile leveling bracket. Furthermore, Sighinolfi teaches in Figures 19 and 35, a thickness of the connecting portion (34) is less than a thickness of the insert (30) so as to form a linear groove in the insert [realized by a V-shaped cut (Column 13, Lines 57-58)].
Regarding claim 4, Sighinolfi in view of Comas teach a ceramic tile leveling bracket. Furthermore, Sighinolfi teaches in Figure 16, the ceramic tile leveling bracket (10) further comprises a rib (52) [lateral flank (Column 10, Line 17)] that is provided on the upper surface of the pad (20) and is separated from the insert (30), and a projection of the rib (52) on the upper surface of the pad (20) forms an angle with a projection of the insert (30) on the upper surface of the pad (20); and the rib (52) is formed by extending from the upper surface of the pad (20) to a direction perpendicular to the upper surface and parallel to the insert (30), and the rib (52) is configured between two adjacent tiles [see Figure 20] when the tile leveling bracket (10) is in use.
Regarding claim 5, Sighinolfi in view of Comas teach a ceramic tile leveling bracket. Furthermore, Sighinolfi teaches in Figure 16, the rib (52) is located between an outer edge of the pad (20) and the insert (30), the insert (30) having a first surface and a second surface, the first surface referring to a surface of the insert (30) facing the rib (52), the second surface referring to a surface of the insert (30) opposite to the first surface, a first end of the rib (52) not exceeding the outer edge of the pad (20), and a second end of the rib (52) not exceeding the second surface of the insert (30).
Regarding claim 6, Sighinolfi in view of Comas teach a ceramic tile leveling bracket. Furthermore, Sighinolfi teaches in Figure 16, the first end of the rib (52) does not exceed a first outer edge of the pad (20), and the second end of the rib (52) does not exceed a second outer edge, opposite to the first outer edge, of the pad (20).
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,447,590 to Sighinolfi in view of US Patent # 8,181,420 to Comas in further view of US Patent # 9,260,872 to Bunch.
Regarding claim 7, Sighinolfi in view of Comas teach a ceramic tile leveling bracket. Furthermore, Sighinolfi teaches in Figure 19, the insertion block (40) is wedge-shaped and has a first end and a second end lower than the first end, and a bottom surface (41) (Column 9, Line 30) of the insertion block in contact with the tiles (P) is a flat surface; the insertion block (40) comprising at least one wedge-shaped portion [the body of the insertion block], the wedge-shaped portion comprising: a serration portion top face (42), which is an inclined surface (Column 9, Line 22) relative to the bottom surface (41) of the insertion block (40) and forms an acute angle with the bottom surface of the insertion block (40); and at least two serrations [teeth or knurling (Column 9, Line 33)] provided on the serration portion top face (42). Neither Sighinolfi nor Comas teach the insertion block comprising a protrusion located on the first end of the insertion block. However, Bunch teaches in Figures 1B and 2, an insertion block (12) [wedge device (Column 3, Line 20)] that has a protrusion (50) [backstop member (Column 3, Line 20)] on a first end of the insertion block (12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a protrusion on the insertion block to provide a gripping surface to drive the insertion block into the tile leveling bracket (Column 4, Lines 9-11).
Regarding claim 8, Sighinolfi in view of Comas and Bunch teach a ceramic tile leveling bracket. Furthermore, Sighinolfi teaches in Figures 19 and 21, the bottom surface (41) opposite to the inclined surface (42) of each of the at least one wedge-shaped portion is provided with a strip groove [see slot in Figure 21].
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,447,590 to Sighinolfi in view of US Patent # 8,181,420 to Comas Sighinolfi nor Comas in further view of US Patent # 8,622,096 to Yang.
Regarding claim 19, Sighinolfi teaches in Figures 19 and 35, a tile leveling and laying system, comprising: a tile leveling bracket (10) [device (Column 6, Line 1)] configured to be disposed at a junction of at least two adjacent tiles (P) (Column 6, Line 10); an insertion block (40) [wedge element (Column 9, Line 29)], configured to be inserted into the tile leveling bracket (10) such that a bottom face (41) (Column 9, Line 30) of the insertion block (40) is parallel to upper surfaces of the at least two adjacent tiles (P); wherein the tile leveling bracket (10) comprises: a pad (20) [base (Column 6, Line 1)], with an upper surface of the pad (20) configured to come into contact with lower surfaces of at least two adjacent tiles (P) to support the tiles; an insert (30) [separator element (Column 6, Line 60)] provided on the upper surface of the pad (20) and configured to pass through a gap between adjacent tiles (P); the insert (30) comprises at least one insertion block receiving portion (33) [upper edge of through window (Column 7, Line 30)] used to receive the insertion block (40); and a connecting portion (34) [fold line (Column 7, Line 46)] provided on the insert (30) and configured to break under an action of an external force (Column 8, Lines 1-3) so that at least part of the insert (30) is separated from the pad (20); wherein the at least one insertion block receiving portion (33) comprises a first insertion block receiving portion positioned on at least one outer edge of the insert (30) in a lengthwise direction of the insert (30); wherein the insertion block (40) is wedge-shaped and has a first end and a second end lower than the first end, and a bottom surface (41) (Column 9, Line 30) of the insertion block in contact with the tile (P) is a flat surface; the insertion block (40) comprising at least one wedge-shaped portion [the body of the insertion block], the wedge-shaped portion comprising: a serration portion top face (42), which is an inclined surface (Column 9, Line 22) relative to the bottom surface (41) of the insertion block (40) and forms an acute angle with the bottom surface of the insertion block (40); and at least two serrations [teeth or knurling (Column 9, Line 33)] disposed on a top face (42) of the serration portion (42). Sighinolfi does not teach the tiles are ceramic tiles. However, Comas teaches a device for leveling ceramic tiles (Column 1, Lines 7- 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tile leveling bracket on ceramic tiles and have a reasonable expectation of success since ceramic tiles are old and well known. Neither Sighinolfi nor Comas teach the insertion block comprising a protrusion located on the first end of the insertion block. However, Bunch teaches in Figures 1B and 2, an insertion block (12) [wedge device (Column 3, Line 20)] that has a protrusion (50) [backstop member (Column 3, Line 20)] on a first end of the insertion block (12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a protrusion on the insertion block to provide a gripping surface to drive the insertion block into the tile leveling bracket (Column 4, Lines 9-11). None of Sighinolfi, Comas or Bunch teach a pair of pushing and clamping pliers. However, Yang teaches in Figures 1, 2 and 6, pushing and clamping pliers (Column 1, Line 6) comprising: a first component (10 and 21) comprising a first clamping portion (21) [lower jaw (Column 2, Line 42)] and a first handheld portion (10) [handle (Column 2, Line 39)]; a second component (10 and 22) comprising a second clamping portion (22) [upper jaw (Column 2, Line 41)] and a second handheld portion (10); a pivot (11) [pivot pin (Column 2, Line 40] via which the second clamping portion (22) is rotatably connected to the first clamping portion (21); a first clamping block (24) [recessed indentation (Column 2, Line 55)] disposed at a top end, away from the first handheld portion (10), of the first clamping portion (21); a second clamping block (25) [elevated L shaped jaw tip (Column 2, Line 54)] disposed at a top end, away from the second handheld portion (10), of the second clamping portion (22); a first groove (19) [grid line (Column 2, Line 46)] inwardly recessed from an inner side wall of the first clamping block (24), with a direction of opening of the clamping groove (19) facing the second clamping portion (22); and a second groove [channel adjacent the jaw tip 25], which penetrates the second clamping block (25) toward the first clamping block (24) and is disposed opposite the first groove (19); the first groove (19) and the second groove [channel adjacent the jaw tip 25] being configured to hold [capable of] an insertion block when the pushing and clamping pliers push the insertion block into a tile leveling bracket; wherein the first clamping portion (21) extends and bends in a first direction from the first handheld portion (10), the second clamping portion (22) extends and bends in a second direction from the second handheld portion (10), wherein the first direction and the second direction are located on the same side of the first handheld portion (10) and the second handheld portion (10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pliers of Yang with the tile leveling and laying system in order to make inserting and removing the insertion block easier as well as removing the insert.
Regarding claim 20, Sighinolfi in view of Comas, Bunch and Yang teach a ceramic tile leveling and laying system. Furthermore, Sighinolfi teaches in Figure 16, the ceramic tile leveling bracket (10) further comprises a rib (52) [lateral flank (Column 10, Line 17)] that is provided on the upper surface of the pad (20) and is separated from the insert (30), and a projection of the rib (52) on the upper surface of the pad (20) forms an angle with a projection of the insert (30) on the upper surface of the pad (20); and Figure 21 shows the bottom surface of the insertion block (40) is provided with a strip groove [see slot in Figure 21].
Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the Prior Art does not anticipate or make obvious a second insertion block receiving portion provided in the middle of the insert.
Regarding claim 9, the Prior Art does not anticipate or make obvious the at least one wedge-shaped portion comprises three wedge-shaped portions disposed side by side at intervals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635